DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of SEQ ID NO. 169 in the reply filed on 5/10/22 is acknowledged.  The traversal is on the ground(s) that there is no serious burden as the Examiner has not established that the claims have achieved a separate status in the art or would require a different search.  This is not found persuasive because, as stated in the restriction requirement, each peptide is searched in 8 different databases and applicant is claiming 280 patentably distinct peptides and this would result in the examination of 2240 search results.  This is a serious burden.  Additionally, each peptide is patetnably distinct as there is no common core structure. 
The requirement is still deemed proper and is therefore made FINAL.

Priority
	The instant set of claims have priority to 3/27/15.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The IDSs filed 10/12/19, 1/25/22, 5/10/22 and 5/24/22 have been considered and initialed copies of the PTO-1449s are enclosed.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
	See pages 2, 3, 8, 51, 65, 158, 165 and 166.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-7 and 16-17 are rejected under 35 U.S.C. 101 because the claimed invention is a nature-based product without significantly more. The claim(s) recite(s) peptides which are fragments of HTR7 (5-hydroxytryptamine receptor 7) protein, which is a naturally occurring protein.  Thus, the Supreme Court opinion in Association for Molecular Pathology v. Myriad Genetics, Inc., 133 S.Ct. 2107 (2013), is controlling. In Myriad, the Court considered claims directed to isolated DNA encoding the BRCA1 polypeptide and fragments of at least 15 nucleotides of that DNA. Id. at 2113.  The Court held that “Myriad did not create anything. To be sure, it found an important and useful gene, but separating that gene from its surrounding genetic material is not an act of invention.” Id. at 2117. “Myriad found the location of the BRCA1 and BRCA2 genes, but that discovery, by itself, does not render the BRCA genes ‘new . . . composition^] of matter,’ § 101, that are patent eligible.” Id. “Nor are Myriad’s claims saved by the fact that isolating DNA from the human genome severs chemical bonds and thereby creates a nonnaturally occurring molecule.” Id. at 2118.  The same analysis applies here. Claim 1 is directed to fragments of a naturally occurring protein, separated from the rest of the protein.  Applicants have identified peptides, with naturally occurring amino acid sequences, that have the property of binding activated T cells but that does not render the peptide new compositions of matter that are patent eligible. Rather, claim 1 is directed to products of nature.  
This judicial exception is not integrated into a practical application because the recited peptide is a nature-based product that must be compared to its closest naturally occurring counterpart to determine if it has markedly different characteristics than the counterpart.  There is no indication that the peptide has markedly different changes the structure, function or other characteristic of the naturally occurring counterpart in its naturally occurring counterpart in its natural state.  While the peptide is isolated from the protein and the isolation does structurally change the protein, the resultant difference (i.e. the breaking of bonds) is not significant enough to render the peptide markedly different because the protein structure and sequence of the peptide has not been altered.  Further, the peptide has the same function as its natural counterpart which is to bind to the same protein.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the claims are directed to a nature-based product which is a fragments of a naturally occurring protein and merely isolating the fragment does not amount to significantly more than the judicial exception.  The claim is not patent eligible.
	It is noted that applicants have appealed similar rejections to the PTAB and, in view of the declarations filed in those cases, the PTAB reversed the rejection.  Applicant is requested to file the declarations in the instant case and relate the declarations to the instant case.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-7 and 16-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,332,512 in view of Stevanovioc et al WO 2009/138236. 
The patent claims a method of treating a patient who has cancer or a methods of eliciting an immune response in a cancer patient, comprising administering to said patient a composition comprising a population of activated T cells that selectively recognize cells in the patient that aberrantly express a peptide, wherein said peptide consists of the amino acid sequence of ALADLSVAV (SEQ ID NO: 169), wherein the peptide is in a complex with an MHC molecule, wherein the cancer is non-small cell lung cancer, hepatocellular carcinoma, esophageal cancer, ovarian cancer, urinary bladder cancer, uterine cancer, gallbladder adenocarcinoma and cholangiocarcinoma, melanoma, or acute myeloid leukemia.  SEQ ID NO. 169 is the same in the instant application and in the patent.  The method of using the peptide makes obvious the peptide. 
The only different between the patent claims and the instant application is the formulation of the peptide in pharmaceutically acceptable salts (chloride salt, acetate sale, trifluoroacetate salt), the compositions comprising saline, Ringer’s solution, dextrose solution, buffer, binding agents, diluents, flavors and lubricants, the peptide being acylated or pegylated and the formation of the peptide in adjuvants.
Stevanovioc et al discloses methods of treating a patient who has cancer or a methods of eliciting an immune response in a cancer patient, comprising administering to said patient a composition comprising a population of activated T cells that selectively recognize cells in the patient that aberrantly express a peptide wherein the peptide is in a complex with MHC (see summary, page 56 and entire reference).  The reference also discloses that the peptides can be in formulations containing acetate salts, chloride salts (page 25) and trifluoroacetic acid (page 47).  The reference also discloses that the peptides can be pegylated to extend circulatory half life.  The peptides can be also be in compositions containing, buffers and diluents (page 59), Ringer’s, saline and dextrose solution (page 36) and adjuvants (pages 56-58), wherein the adjuvants are the same as those in applicant’s claims 19 and 21-29 (pages 56-58).
Thus, since both the patent claims and the reference disclose a method of treating a patient who has cancer or a methods of eliciting an immune response in a cancer patient, comprising administering to said patient a composition comprising a population of activated T cells that selectively recognize cells in the patient that aberrantly express a peptide wherein the peptide is in a complex with MHC and since the peptides in the reference can be in formulations containing acetate salts, chloride salts and trifluoroacetic acid, buffers and diluents, Ringer’s, saline, dextrose solution and adjuvants, wherein the adjuvants are the same as those in applicant’s claims 19 and 21-29 and since the peptide can be pegylated to extend circulatory half life, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the peptide in the formulations and as modified as in the reference.

Free from art
The closest prior art is Tarasova et al US 7105488 which discloses SEQ ID NO. 219, which is 44 amino acids in length.  Because the instantly claimed peptide (SEQ ID NO. 169) is claimed using closed language, the claimed peptide can only be 9 amino acids in length.  Thus, the peptide in ‘488 patent is longer than the instantly claimed peptide and, thus, the reference cannot be prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEELA J HUFF whose telephone number is (571)272-0834. The examiner can normally be reached M-Th 6:30am to 4pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sheela J. Huff/Primary Examiner, Art Unit 1643